Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 05/12/022. Claims 1, 4, 14, 17, 24, 25, 27 and 34 have been amended. Claims 3, 16 and 26 have been canceled. Claims 1-2, 4-15, 17-25, and 27-34 are pending on this application.

Allowable Subject Matter
3.	Claims 1-2, 4-15, 17-25, and 27-34 are allowed.	
4.	The following is an examiner’s statement of reasons for allowance: the closest prior art Zare-Hoseini et al. Pub. No. 2016/0079995.
Figures 2-5 of Zare-Hoseini et al. discloses a calibration (paragraph 0001) method of a successive approximation register (analog-to-digital converter (SAR ADC), wherein the SAR ADC (Fig. 2) comprises at least one capacitor digital-to-analog converter (202 CDAC) and a controller(258), the at least one CDAC (202) comprises Nd capacitors (bits capacitors 212-228; paragraph 0030) corresponding to Nd bits (12 bits paragraph 0030), where Nd (12 bits paragraph 0030) is a positive integer, and a capacitor (212-228) calibration method of the SAR ADC comprises: coupling the capacitors (218, 220, 222, 224, 226, 228) of az-th bit (6 the bit in Fig. 3) to an (Nd-1)-th bit (n-th bit in Fig. 3) toa first reference voltage (Ground in Fig. 3), and generating a first digital code (digital representation of offset voltage; paragraph 0030 ) based on an operation of the capacitors (216...212) of a (z-1)-th bit (5 bit-th in Fig. 3) to a O-th bit ( 0 bit in Fig. 3), where z(6) is an integer less than Nd (12 bits paragraph 0030); coupling (Fig. 5 coupling) the capacitors (224 to 228 in Fig. 5) of an (i+1)-th bit (n-2 bit in Fig. 5) to the (Nd-1)-th bit (n th bit in Fig. 5) to the first reference voltage (Ground), and coupling the capacitor (222 in Fig. 5) of an i-th bit (n-3 bit in Fig. 5) to a second reference voltage (Vref in Fig. 5), and generating a second digital code (Dout; paragraph 0036) based on an operation of the capacitors 220-212 in Fig. 5) of an (i-1)-th bit (n-4 in Fig. 5) to the O-th bit (0 th bit in fig. 5), where i (n-3) is an integer less than Nd (12 bits of Fig. 5), and z (6 th bit in fig. 5) is less than | (n-4 th bit in Fig. 5); generating a capacitor weight (paragraph 0040 discloses EN,-3=+ (Dout -Dofst ) -1 ) of the capacitor (222 in Fig. 5) of the i-th bit (n-3 bit in Fig. 5) based on the first digital code (digital Dofst representation of offset voltage; paragraph 0030) and the second digital code (Dout; paragraph 0036); and calibrating the SAR ADC (paragraph 0001) based on the capacitor weight (paragraph 0040 discloses ENn-3=+ (Dout -Dofst ) -1) of the capacitor of the i-th bit (n-3 bit in Fig. 5).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the step of coupling the capacitors of the z-th bit to the (Nd-1)-th bit to the first reference voltage, and generating the first digital code based on the operation of the capacitors of the (z-1)-th bit to the 0-th bit comprises: coupling first terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit to an input voltage, and coupling second terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit to the first reference voltage; disconnecting the first terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit from the input voltage; and generating the first digital code using the SAR ADC corresponding to the capacitors of the (z-1)-th bit to the 0-th bit. 
With respect to claim 14, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein the step of coupling the capacitors of the i-th bit to the (Nd-1)-th bit to the first reference voltage, and generating the first digital code based on the operation of the capacitors of the (i-1)-th bit to the 0-th bit comprises: coupling first terminals of the capacitors of the (Nd-i)-th bit to the 0-th bit to an input voltage, and coupling second terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit to the first reference voltage; disconnecting the first terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit from the input voltage: and generating the first digital code using the SAR ADC corresponding to the capacitors of the (i-1)-th bit to the 0-th bit.
With respect to claim 24, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein in an operation mode, the controller approximates the output of the at least one CDAC to an Nd-bit window based on the output of the comparator, and an operation of approximating the output of the at least one CDAC to the Nd-bit window is completed by a result of (Nd-+-1) comparison operations of the comparator, wherein a calibration timing of the capacitor calibration procedure of the controller is the same as an operation mode timing of the SAR ADC. 
With respect to claim 25, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein the step of the controller coupling the capacitors of the z-th bit to the (Nd-I)-th bit to the first reference voltage, and generating the first digital code based on the operation of the capacitors of the (z-1)-th bit to the 0-th bit comprises: coupling first terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit to an 7Customer No.: 31561 Docket No.: 092442-US-PA Application No.: 17/134,150 input voltage, and coupling second terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit to the first reference voltage; disconnecting the first terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit from the input voltage; and generating the first digital code using the SAR ADC corresponding to the capacitors of the (z-1)-th bit to the 0-th bit.
With respect to claim 34, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein the step of the controller coupling the capacitors of the i-th bit to the (Nd-1)-th bit to the first reference voltage, and generating the first digital code based on the operation of the capacitors of the (i-1)-th bit to the 0-th bit comprises: coupling first terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit to an 9Customer No.: 31561 Docket No.: 092442-US-PA Application No.: 17/134,150 input voltage, and coupling second terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit to the first reference voltage; disconnecting the first terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit from the input voltage; and generating the first digital code using the SAR ADC corresponding to the capacitors of the (i-1)-th bit to the 0-th bit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/24/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        
/